Title: To George Washington from Colonel Theodorick Bland, 8 November 1777
From: Bland, Theodorick
To: Washington, George



Sr
[8 November 1777]

From the Commencement of the Present war I have devoted my time, regardless of domestic concerns to the Service of my Country. and scarcely since the month of June 1775 have I paid any attention to my own private affairs. Since my appointment to a Commission in the Horse, Which was in June 1776 I can with confidence say I have not been absent from my duty in that department one week, but when sickness has renderd me incapable. I find from late experience, that the post I now occupy renders me little else but an Idle spectator of events, And as my first motive for entering into the Army, was nothing but the purest intention to serve my Country in its distress, which I trust I have done hitherto with the integrity & Honor which becomes an officer in

whom it has reposed a confidence, So the Same motive Subsisting I think it my duty to assure you that I am of opinion it wd be much more in my power to yeild my Country assistance, by returning in to a Civil station than by a Continuance in my Present military one, exclusive of the Inducements which my private affairs at present hold out to me for Quitting the Service. To you Sr do I cheerfully Submit a retrospect of my past conduct; and a candid Judgment of my present reasons for Quitting the Service. Shd you think them consistent with strict propriety & honor I shall flatter myself with your not di[s]approving my intention, to resign my Commission about the 1st of December; when there is some reason to expect this campaign will be honorably terminated. Shd you disapprove of the steps I propose to take I flatter myself your Excellency will have no material objection to my obtaining a furlough for such time as you may think proper, that I may return to my native Country where the Urgency of my affairs, together with those of several of my wards whose estates are under my direction require my presence. I am Sr with the greatest respect Yr most obedt Sert

Theok Bland

